Response to Arguments
Applicant's arguments filed on 01/08/2021 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that Doetsch does not teach or suggest “estimating, at the radio base station, a multicast channel.” In particular, a direct channel from one wireless terminal to another is not “a multicast channel” as claimed. Doetsch did not teach to perform channel estimation on a multicast channel, it would not be obvious to modify Khandekar in the manner proposed by the office (Remarks, 9-11)
In response to applicant's arguments, the examiner respectfully disagrees.
Doetsch discloses that the reciprocity of the channels to be estimated can be exploited to construct a system of equations that describes the characteristics of the channels to be estimated. Accordingly, estimating these channels may include solving this system of equations. Because, in a preferred embodiment, the system of equations may be solved on a network element of a fixed part of the wireless network (see paragraph [0013]).  In other words, the wireless network (e.g., the radio base station) performs estimating the channels by solving the system of equations.  In computer networking, multicast is group communication where data transmission in address to a group of destination computers.
Regarding claim 14 recites similar features of claim 1 is also rejected for the same reason set forth in claim 1.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462                                                                                                                                                                                           

/PETER CHEN/Primary Examiner, Art Unit 2462